Since the defendant had not yet completed his originally imposed sentence of imprisonment when he was resentenced, the resentencing to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Dawkins, 87 AD3d 550 [2011]; People v Harris, 86 AD3d 543 [2011], lv denied 17 NY3d 859 [2011]; People v Adams, 85 AD3d 1192 [2011], lv denied 17 NY3d 857 [2011]; People v Guillen, 85 AD3d 1201 [2011], lv denied 17 NY3d 859 [2011]; People v Lopez, 85 AD3d 1059 [2011]). Skelos, J.R, Balkin, Leventhal and Lott, JJ., concur.